          Case 3:17-cv-05769-RJB Document 375 Filed 06/17/21 Page 1 of 5




1                                                                        The Honorable Robert J. Bryan

2

3

4

5

6
                           UNITED STATES DISTRICT COURT
7                         WESTERN DISTRICT OF WASHINGTON
                                    AT TACOMA
8
     UGOCHUKWU GOODLUCK
9    NWAUZOR, FERNANDO AGUIRRE-                         No. 3:17-cv-05769-RJB
     URBINA, individually and on behalf of all
10   those similarly situated,
                                                        PLAINTIFFS’ OPPOSITION TO
11                                   Plaintiffs,        DEFENDANT’S MOTION FOR
                                                        MISTRIAL
12          v.

13   THE GEO GROUP, INC., a Florida
     corporation,
14
                                   Defendant.
15

16          The Nwauzor Plaintiffs respectfully request that the Court deny The GEO Group’s

17   Motion for Mistrial. Plaintiffs expressly join and adopt the arguments and authorities set forth

18   in the State of Washington’s opposition to the motion, and add the following with respect to

19   the authority cited by GEO in its motion.

20          GEO’s reliance on both Jazzabi v. Allstate Ins. Co., 278 F.3d 979, 984 (9th Cir. 2002)

21   and United States v. Southwell, 432 F.3d 1050, 1055 (9th Cir. 2005), is misplaced. Neither case

22   stands for the proposition that a jury cannot reach a unanimous and binding decision on one

23   question in a special verdict form even if they cannot reach a unanimous decision in another.

24
      PL AINT IFFS’ OP POSIT ION T O                       SCH ROETER GOLDMA R K & BENDER
                                                            500 Central Building 810 Third Avenue Seattle, WA 98104
      DE FE NDANT ’S MOT ION FOR MI ST RI AL - 1                   Phone (206) 622-8000 Fax (206) 682-2305
          Case 3:17-cv-05769-RJB Document 375 Filed 06/17/21 Page 2 of 5




1    Instead, the issue in both cases is that the trial courts permitted ultimate findings of liability

2    even though the jury did not reach a unanimous verdict on an affirmative defense that would

3    have defeated liability. Here, however, Plaintiffs do not contend that a unanimous “Yes”

4    decision on Question No. 1 would establish GEO’s liability, permitting the jury to proceed to

5    damages. Rather, the analytically and factually distinct question of whether the Washington

6    Minimum Wage Act unfairly discriminates against GEO because it is a federal government

7    contractor would remain for retrial if the jury cannot reach a unanimous verdict on that

8    question.

9           In Jazzabi, the jury was presented with a single liability question – whether the

10   plaintiff-insured had set fire to his own home. Because this question related solely to

11   defendant-Allstate’s affirmative defense, and the parties had stipulated to the facts underlying

12   plaintiff’s affirmative breach of contract claim, the trial court incorrectly concluded that the

13   absence of an affirmative verdict on that question meant that Allstate had failed to carry its

14   burden and that it could be held liable. That error is what prompted the Ninth Circuit’s

15   statement that “Liability cannot be established until after the jurors unanimously agree that the

16   elements are satisfied and they unanimously reject the affirmative defenses.” 278 F.3d at 984.

17   However, that holding is inapposite to the instant case, where no one contends that GEO’s

18   liability would be established in the absence of a unanimous verdict on the intergovernmental

19   immunity defense. That does not mean that the jury is or should be precluded from entering a

20   unanimous verdict on the distinct question of whether the detained workers were employees

21   under the Minimum Wage Act.

22          Similarly, in Southwell, the trial court permitted the jury in a criminal trial to reach a

23   “guilty” verdict even though it appeared that the jury might be deadlocked on the affirmative

24
      PL AINT IFFS’ OP POSIT ION T O                        SCH ROETER GOLDMA R K & BENDER
                                                             500 Central Building 810 Third Avenue Seattle, WA 98104
      DE FE NDANT ’S MOT ION FOR MI ST RI AL - 2                    Phone (206) 622-8000 Fax (206) 682-2305
          Case 3:17-cv-05769-RJB Document 375 Filed 06/17/21 Page 3 of 5




1    “insanity” defense. The Ninth Circuit concluded this was error, because a guilty verdict

2    required a unanimous conclusion that the defendant was guilty of the elements of the crime

3    and was sane.

4           The analogous situation here would be if Plaintiffs were arguing that GEO’s liability

5    would be established by a unanimous “yes” verdict on Question No. 1 and a deadlocked verdict

6    on Question No. 2, because the latter would constitute a failure of proof on GEO’s affirmative

7    defense. But Plaintiffs are not arguing that. Plaintiffs are merely stating that the jury can

8    permissibly reach a unanimous conclusion on one of two distinct questions.

9           Finally, there can be no reasonable dispute that the questions are factually and legally

10   distinct. The first question asks only if the detainee workers were employed by GEO within

11   the definitions of the Minimum Wage Act. The answer to this question hinges solely on the

12   relationship between the detainee workers and GEO. The second question asks, if the detainee

13   workers are employees, whether the Minimum Wage Act unfairly discriminates against GEO

14   because of its status as a federal contractor. The answer to that question hinges on a different

15   set of considerations – namely a consideration of the RCW 49.46.010(3)(k) exemption and a

16   comparison of GEO and its work program to the State and its various inmate work programs.

17   The jury can readily reach a unanimous verdict on the first question without considering or

18   reaching consensus on the facts relevant to the second, and it should be permitted to do so.

19          GEO’s motion for a mistrial should be denied.

20          DATED this 17th day of June, 2021.

21

22

23

24
      PL AINT IFFS’ OP POSIT ION T O                       SCH ROETER GOLDMA R K & BENDER
                                                            500 Central Building 810 Third Avenue Seattle, WA 98104
      DE FE NDANT ’S MOT ION FOR MI ST RI AL - 3                   Phone (206) 622-8000 Fax (206) 682-2305
        Case 3:17-cv-05769-RJB Document 375 Filed 06/17/21 Page 4 of 5




1                                          SCHROETER GOLDMARK & BENDER

2                                          s/ Adam J. Berger
                                           Adam J. Berger, WSBA #20714
3                                          Lindsay L. Halm, WSBA #37141
                                           Jamal N. Whitehead, WSBA #39818
4                                          Rebecca J. Roe, WSBA #7560
                                           810 Third Avenue, Suite 500
5                                          Seattle, WA 98104
                                           Tel: (206) 622-8000
6                                          berger@sgb-law.com
                                           halm@sgb-law.com
7                                          whitehead@sgb-law.com

8                                          THE LAW OFFICE OF
                                           R. ANDREW FREE
9                                          R. Andrew Free (Pro Hac Vice)
                                           P.O. Box 90568
10                                         Nashville, TN 37209
                                           Tel: (844) 321-3221
11                                         andrew@immigrantcivilrights.com

12                                         OPEN SKY LAW, PLLC
                                           Devin T. Theriot-Orr, WSBA # 33995
13                                         20415 – 72nd Avenue S, Suite 110
                                           Kent, WA 98032
14                                         Tel: (206) 962-5052
                                           devin@opensky.law
15
                                           MENTER IMMIGRATION LAW, PLLC
16                                         Meena Menter, WSBA # 31870
                                           8201 – 164th Avenue NE, Suite 200
17                                         Redmond, WA 98052
                                           Tel: (206) 419-7332
18                                         meena@meenamenter.com

19                                         Class Counsel

20

21

22

23

24
     PL AINT IFFS’ OP POSIT ION T O                SCH ROETER GOLDMA R K & BENDER
                                                    500 Central Building 810 Third Avenue Seattle, WA 98104
     DE FE NDANT ’S MOT ION FOR MI ST RI AL - 4            Phone (206) 622-8000 Fax (206) 682-2305
          Case 3:17-cv-05769-RJB Document 375 Filed 06/17/21 Page 5 of 5




1                                   CERTIFICATE OF SERVICE

2           I hereby certify that on June 17, 2021, I electronically filed the foregoing with the Clerk
     of the Court using the CM/ECF system, which will send notification of such filing to the
3    following:

4     Devin T. Theriot-Orr                          R. Andrew Free
      OPEN SKY LAW, PLLC                            THE LAW OFFICE OF R. ANDREW FREE
5     20415 – 72nd Avenue South, Suite 110          PO Box 90568
      Kent, WA 98032                                Nashville, TN 37209
6     devin@opensky.law                             andrew@immigrantcivilrights.com
      Attorney for Plaintiff                        Attorney for Plaintiff
7
      Meena Menter                                  Joan K. Mell
8     MENTER IMMIGRATION LAW PLLC                   III BRANCHES LAW, PLLC
      8201 – 164th Avenue NE, Suite 200             1019 Regents Boulevard, Suite 204
9     Redmond, WA 98052                             Fircrest, WA 98466
      meena@meenamenter.com                         joan@3brancheslaw.com
10    Attorney for Plaintiff                        Attorney for Defendant

11    Adrienne Scheffey
      Lawrence D. Silverman
12    AKERMAN LLP
      1900 Sixteenth Street, Suite 1700
13    Denver, CO 80202
      adrienne.scheffey@akerman.com
14    lawrence.silverman@akerman.com
      Attorneys for Defendant
15
            DATED at Seattle, Washington this 17th day of June, 2021.
16
                                                       s/ Virginia Mendoza
17                                                     Virginia Mendoza, Legal Assistant
                                                       Schroeter Goldmark & Bender
18                                                     810 Third Avenue, Suite 500
                                                       Seattle, WA 98104
19                                                     Tel: (206) 622-8000
                                                       mendoza@sgb-law.com
20

21

22

23

24
      PL AINT IFFS’ OP POSIT ION T O                        SCH ROETER GOLDMA R K & BENDER
                                                             500 Central Building 810 Third Avenue Seattle, WA 98104
      DE FE NDANT ’S MOT ION FOR MI ST RI AL - 5                    Phone (206) 622-8000 Fax (206) 682-2305
